Citation Nr: 0831431	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-39 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for headaches 
and dizziness as residuals to a closed head injury with 
concussion.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to June 1980.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's head injury residuals are manifested by 
headaches and dizziness.

2.  An underlying purely neurological disorder related to a 
head injury has not been shown.

3.  Multi-infarct dementia associated with brain trauma is 
not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
headaches and dizziness as residuals to a closed head injury 
with concussion have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A  (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.124(a), 4.130, Diagnostic Codes (DCs) 8045, 9304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The veteran is currently rated at 10 percent disability for 
his service-connected residuals following a closed head 
injury resulting from a jeep accident in October 1979.  For 
an increased rating for trauma to the brain, the disability 
must be "[p]urely neurological . . . such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, [and] will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207)."  38 C.F.R. § 4.124a (DC 8045) (2007).     

Conversely, "[p]urely subjective complaints such as 
headache, dizziness, insomnia,
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under diagnostic code 9304 
[regarding dementia due to head trauma].  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma." Id.

Therefore, in order to warrant a rating greater than 10 
percent disability, the evidence must show that the veteran 
has either (a) an underlying purely neurological disorder 
identifiable by another diagnostic code; or (b) a finding of 
multi-infarct dementia that is related to brain trauma.  

While the veteran claims that he is entitled to an increased 
rating for his service-connected residuals following a closed 
head injury, the Board finds that an underlying purely 
neurological disorder is not shown, and there is no diagnosis 
of multi-infarct dementia.  As a result, a higher rating 
under DC 8045 is not warranted.  

Specifically, the Board has reviewed the veteran's post-
service outpatient treatment records.  VA medical treatment 
records from February 2002 through March 2008 indicate that 
he was treated for headaches and depression, and sometimes 
complained of symptoms such as blurry vision and irritated 
eyes, associated with the need for glasses.  These records, 
specifically those in September 2007, January 2008 and March 
2008, are also negative for neurological symptoms such as 
numbness or weakness.  As such, the evidence does not reflect 
an underlying neurological disorder or a diagnosis of multi-
infarct dementia.

Additionally, the Board has considered the veteran's 
statements in January 2005 and December 2007 concerning his 
current symptoms such as headaches, dizzy spells, and loss of 
concentration and memory.  However, none of these complaints 
are indicative of a purely neurological disorder as 
anticipated by the regulations.  

Next, due to the different disability evaluations between 
migraine headaches (under DC 8100) and headaches due to brain 
trauma (DC 8045), the Board has considered post-service 
references to migraines in September 2007 and January 2008 
clinic notes.  

Under DC 8100, a maximum of a 50 percent disability rating 
may be assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating may be assigned with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  On the other 
hand, the maximum available under DC 8045 is 10 percent for 
subjective complaints of headaches.  

In this case, the Board finds that the term "brain disease 
due to trauma" most accurately describes the veteran's 
current disability.  Of note, he underwent a VA examination 
in September 2007 to evaluate his headache complaints.  He 
stated that his headaches lasted approximately 30 minutes and 
were cured by over the counter headache powder.  A 
corresponding neurological exam was benign.  Consequently, 
the examiner concluded that the veteran's headaches were 
"pressure type," probably due to muscle tension, that were 
"not that incapacitating."  

In assessing the nature of the veteran's headaches, the Board 
assigns a higher probative value to the VA examination 
report, as the examiner obtained a reported history from the 
veteran and conducted an examination specifically directed 
towards the veteran's headache complaints.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  

Because the veteran's headaches are most accurately found to 
be a result of brain trauma, and not migraine headaches, the 
Board concludes that an increased rating under DC 8100 is not 
warranted.  

The Board also recognizes that the veteran asserted in 
January 2007 that he still experiences seizures.  However, 
his statements are inconsistent on this matter and the Board 
finds the objective medical findings of record, which do not 
indicate continued seizures, to be more probative. See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997).  

Regarding any extraschedular compensation, the Board has 
further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that the veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

The preponderance of the evidence of record indicates that he 
is not prohibited from seeking gainful employment due to his 
symptoms.  The record suggests that he is employed in 
landscaping and the most recent VA examiner reported that his 
headaches were "not that incapacitating."  The Board 
acknowledges his statement in April 2003, in which he claimed 
hardship in his every-day life; however, he does not indicate 
that it has affected his employability. 

Moreover, the evidence does not show that the veteran has 
been hospitalized for headaches or dizziness (except for his 
time in service).  Therefore, in the absence of such factors 
such as frequent hospitalization and marked interference of 
employment, the Board finds that the requirements for an 
extraschedular evaluation his closed head injury residuals 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for residuals following a 
closed head injury, the Board is unable to grant the benefits 
sought.  The Board finds that his symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
August 2007, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in August 2007 does not meet the requirements of 
Vazquez-Flores, and was not sufficient as to content and 
timing.  However, the RO cured this defect by providing the 
veteran with such notice through a letter in May 2008, 
providing him the appropriate time to submit any further 
evidence in response to this notice, and issuing a 
supplemental statement of the case (SSOC) in June 2008.

With respect to the Dingess requirements, in August 2007, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.

As to the duty to assist, the RO has obtained the veteran's 
VA outpatient treatment records as well as his service 
treatment records.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  Significantly, he 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for headaches and dizziness 
as residuals to a closed head injury with concussion is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


